891 F.2d 286
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.David COLVIN, Petitioner-Appellant,v.Jim G. BULLOCK;  Attorney General of the State of NorthCarolina, Respondents-Appellees.
No. 89-6662.
United States Court of Appeals, Fourth Circuit.
Submitted:  Sept. 22, 1989.Decided:  Nov. 9, 1989.

David Colvin, appellant pro se.
Richard Norwood League (Office of the Attorney General of North Carolina), for appellees.
Before DONALD RUSSELL, PHILLIPS and WILKINS, Circuit Judges.
PER CURIAM:


1
David Colvin appeals from the district court's order refusing to vacate under Fed.R.Civ.P. 60(b)(2) a denial of habeas corpus relief.  28 U.S.C. § 2254.   Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.   Colvin v. Bullock, C/A No. 87-1040-HC (E.D.N.C. May 15, 1989).   We deny Colvin's motion for appointment of counsel and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.